DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama JP_2014088519_A (see machine English translation) in view of Park USPA_20150225281_A1.
1.	Regarding Claim 1, Furuyama discloses laminating a constrained layer forming green sheet containing silica powder (element 21 in Drawings; corresponds to green sheet for a confining layer A) to at least one side of a green sheet for a wavelength 
2.	However, Furuyama does not disclose the claimed glass matrix composition.
3.	Park discloses a glass composition for LEDs (Claim 16) which are well-known in the art to be composed of wavelength converting members, that looks to solve problems of deterioration, discoloration, heat emission problems, yellowness, etc. (paragraphs 0005 and 0006). Park discloses that said glass composition can comprise 5 mol% of P2O5, 15 mol% of B2O3, 29 mol% of ZnO, and 35 mol% of SiO2 (Table 1, Example 4); thereby teaching the claimed ranges of instant Claim 1.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass composition, of Furuyama, by trying the glass composition, of Park. One of ordinary skill in the art would have been motivated in doing so in order to obtain improved optical properties that solve issues such as deterioration, discoloration, heat emission problems, and yellowness.
Furuyama in view of Park suggests substantially the same glass composition as claimed by Applicants. As such, it would be expected for it to inherently possess the same physical properties, such as refractive index and softening point, as is being claimed. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Park further discloses that the average particle diameter can range from 1 to 10 microns (paragraph 0021).
6.	Regarding Claims 6 and 7, Furuyama in view of Park suggests said phosphor powder can comprise YAG-based materials with D50 of 15 microns (Furuyama: paragraph 0073).
7.	Regarding Claim 8, Furuyama in view of Park suggests said silica powder having a D50 of 0.1 microns and a sheet thickness of 10 microns (Furuyama: paragraph 0074).
8.	Regarding Claim 9, Furuyama in view of Park suggests said second restraint layer forming green sheet (corresponding to claimed green sheet for confining layer B) can comprise alumina with D50 of 0.1 to 10 microns (Furuyama: paragraph 0050-0052). Although the claimed thickness of the second restraint layer forming green sheet is not disclosed, the Examiner respectfully submits that it would be expected for one of ordinary skill in the art to know how to vary thicknesses based on end-user product .
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama JP_2014088519_A (see machine English translation) in view of Park USPA_20150225281_A1, as applied to Claim 1, and further in view of Ohta USPA_20140177241_A1.
9.	Regarding Claims 2-4, Furuyama in view of Park suggests having alumina in an amount of 3 mol% (Park: Table 1). However, it does not disclose the other claimed components.
10.	Ohta discloses a glass composition for the making of LEDs (Title). Ohta further discloses that CaO and other alkaline earth metal oxides can be used from the standpoint of providing stability in the glass in a concentration of at least 15 mol% (paragraph 0032), while K2O and Na2O can be used to lower Tg and can be added in an amount of up to 10 mol% (paragraph 0033), and finally snO can be used for the purpose of lowering softening point and added in an amount of at most 20 mol% (paragraph 0034).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass composition, of Furuyama in view of Park, by using the aforementioned components, of Ohta. One of ordinary skill in the art would have been motivated in using these known components in the stated concentration for the result-effective purposes they are known for in the art.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.